                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

SHERRON WILSON,                                   )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:19-cv-2293-ACL
                                                  )
ANNE PRECYTHE,                                    )
                                                  )
               Defendant.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of a complaint and other documents filed by

plaintiff Sherron Wilson, an inmate at the Potosi Correctional Center (PCC). For the reasons

explained below, the Court will allow plaintiff to proceed in forma pauperis in this action, and

will assess an initial partial filing fee of $171.48. Additionally, the Court will give plaintiff the

opportunity to file an amended complaint.

                                           28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis

is required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner’s account, or (2) the average monthly balance in the prisoner’s account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these
monthly payments to the Clerk of Court each time the amount in the prisoner’s account exceeds

$10.00, until the filing fee is fully paid. Id.

        In the case at bar, plaintiff filed a motion to appoint counsel in which he averred he was

impoverished and unable to pay a reasonable attorney fee. He also filed a document explaining

that he did not know how to pay the filing fee and asking the Court to debit his account, which

the Court cannot do. Finally, plaintiff submitted a certified inmate account statement showing an

average monthly deposit of $27.01 and an average monthly balance of $857.42. The Court will

construe plaintiff’s filings as a request for leave to proceed in forma pauperis, and will allow him

to do so. The Court will also assess an initial partial filing fee of $171.48, which is twenty

percent of plaintiff’s average monthly balance.

                                 Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted.

An action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490

U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).
                                                  2
        This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered

within the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015)

(quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints

must allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,

623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not

alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules so as to

excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S.

106, 113 (1993).

                                          The Complaint

        Plaintiff brings this action pursuant to 42 U.S.C. § 1983 against Anne Precythe, the

Director of the Missouri Department of Corrections. He sues Precythe in her individual and

official capacity.

        Plaintiff writes: “I keep getting physically and verbally sexually harassed in every level

and department of correction I go to.” He alleges that every cellmate physically and/or verbally

abuses him, sexually harasses him, or does all of those things. He alleges he was raped on “June

the 5th by an inmate that the staff let rape me in front of Housing Unit number four,” and that

because of this, plaintiff had to be transferred. Plaintiff alleges there is “a guy on the streets” who

pays people in institutions to treat him this way. Plaintiff identifies two gangs, and he names

prior cellmates who have subjected him to various forms of abuse. He alleges “[t]hey pay the

inmates by letting them have sex with the nurses,” and he identifies the people involved. He

states he did not receive medical treatment after he was raped. He does not clearly identify the



                                                  3
relief he seeks from this Court, but he does state he wants to be housed in a single cell or placed

in protective custody.

                                           Discussion

       Plaintiff has named Precythe as the defendant in this matter. However, plaintiff does not

allege she was directly involved in any incident that harmed him or in anything that could be said

to have given rise to such an incident, or that she was aware of any such incident. Instead,

plaintiff’s allegations against Precythe sound in respondeat superior. “Liability under § 1983

requires a causal link to, and direct responsibility for, the alleged deprivation of rights.”

Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990); see also Martin v. Sargent, 780 F.2d

1334, 1338 (8th Cir. 1985) (to be cognizable under § 1983, a claim must allege that the

defendant was personally involved in or directly responsible for the incidents that deprived the

plaintiff of his constitutional rights). Claims sounding in respondeat superior are not cognizable

under § 1983. Boyd v. Knox, 47 F.3d 966, 968 (8th Cir. 1995). Plaintiff also fails to specify

exactly when the alleged incidents occurred. The Court concludes that plaintiff has failed to state

a claim upon which relief may be granted against Precythe, and the complaint is therefore subject

to dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

        Because plaintiff is proceeding pro se, the Court will give him the opportunity to file an

amended complaint. Plaintiff is advised that the amended complaint will replace the original

complaint. See In re Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922,

928 (8th Cir. 2005) (“It is well-established that an amended complaint supersedes an original

complaint and renders the original complaint without legal effect”). Plaintiff must type or neatly

print the amended complaint on the Court’s prisoner civil rights complaint form, which will be




                                                4
provided to him. See E.D. Mo. L.R. 45 – 2.06(A) (“All actions brought by pro se plaintiffs or

petitioners should be filed on Court-provided forms”).

       In the “Caption” section of the complaint form, plaintiff should write the name of the

person he intends to sue. See Fed. R. Civ. P. 10(a) (“The title of the complaint must name all the

parties”). Plaintiff must avoid naming anyone as a defendant unless that person is directly related

to his claim. Plaintiff must also specify the capacity in which he intends to sue the defendant. In

the “Statement of Claim” section, plaintiff should begin by writing the defendant’s name. In

separate, numbered paragraphs under that name, plaintiff should set forth a short and plain

statement of the facts that support his claim or claims against that defendant. See Fed. R. Civ. P.

8(a). Each averment must be simple, concise, and direct. See id. Plaintiff must state his claims in

numbered paragraphs, and each paragraph should be “limited as far as practicable to a single set

of circumstances.” See Fed. R. Civ. P. 10(b). Plaintiff must clearly state when and where the

alleged harm occurred, and he must also clearly specify the relief he seeks from this Court. If

plaintiff names a single defendant, he may set forth as many claims as he has against that

defendant. See Fed. R. Civ. P. 18(a). If plaintiff names more than one defendant, he should only

include claims that arise out of the same transaction or occurrence, or simply put, claims that are

related to each other. See Fed. R. Civ. P. 20(a)(2).

       It is important that plaintiff allege facts explaining how the defendant was personally

involved in or directly responsible for harming him. See Madewell v. Roberts, 909 F.2d 1203,

1208 (8th Cir. 1990). Plaintiff must explain the role of the defendant, so that the defendant will

have notice of what he or she is accused of doing or failing to do. See Topchian v. JPMorgan

Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (stating that the essential function of a

complaint “is to give the opposing party fair notice of the nature and basis or grounds for a



                                                  5
claim.”). Furthermore, the Court emphasizes that the “Statement of Claim” requires more than

“labels and conclusions or a formulaic recitation of the elements of a cause of action.” See

Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir. 2017).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff may proceed in forma pauperis in this action.

       IT IS FURTHER ORDERED that plaintiff must pay an initial partial filing fee of

$171.48 within thirty (30) days of the date of this Order. Plaintiff is instructed to make his

remittance payable to “Clerk, United States District Court,” and to include upon it: (1) his name;

(2) his prison registration number; (3) the case number; and (4) the statement that the remittance

is for an original proceeding.

       IT IS FURTHER ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court’s prisoner civil rights complaint form.

       IT IS FURTHER ORDERED that plaintiff must file an amended complaint within

thirty (30) days from the date of this Order.

       Plaintiff’s failure to timely comply with this order may result in the dismissal of this

case, without prejudice and without further notice.

       Dated this 18th day of October, 2019.




                                                    ABBIE CRITES-LEONI
                                                    UNITED STATES MAGISTRATE JUDGE




                                                6
